                           United States District Court
                                     for the
                           Southern District of Florida

 Med-X Global, LLC, Plaintiff,          )
                                        )
 v.                                     )
                                        ) Civil Action No. 19-20722-Civ-Scola
 SunMed International, LLC and          )
 others, Defendants.                    )
                   Order on Defendant’s Motion to Dismiss
       This matter is before the Court on Defendant SunMed International LLC’s
motion to dismiss the Plaintiff’s complaint for improper venue. (ECF No 19.) The
Plaintiff has responded (ECF No. 21) and the Defendant has replied, albeit
untimely (ECF No. 22). Having considered the record, the parties’ submissions,
and the applicable law, the Court denies the Defendant’s motion. (ECF No. 19.)
I.    Background
       This action arises out of the purchase of an international travel insurance
policy by a British citizen, L.H., from Defendant Union Reiserersucherung
Aktiengesellschaft (“Union”), a German company. (Second Am. Compl. at ¶¶ 4,
12, ECF No. 15.) Plaintiff Med-X Global, LLC (“Med-Ex”) is a medical billing
agency which services foreign insurance companies by providing medical billing
and payment services. (ECF No. 15 at ¶ 2.) Med-X is a New Jersey limited liability
company and its members are also New Jersey citizens. (Id.)
       In February 2018, LH’s health failed while traveling in Mexico. (Id. ¶ 16.)
Defendant SunMed International, LLC (“SunMed”), a medical expense
management company and administrator, arranged for L.H.’s hospitalization at
Amerimed Hospital in Mexico. (Id. at 17.) During L.H.’s hospitalization, L.H. had
to undergo surgery. (Id. at ¶ 19.) On March 7, 2018, L.H. was flown back to the
United Kingdom. (Id. at ¶ 21.)
       According to the complaint, the same day that L.H. was transported back
to the United Kingdom, Med-X, serving as Amerimed’s billing agent, was advised
by SunMed that Defendant Cost Containment would now be handling the claim.
(Id. at ¶ 22.) Med-X cooperated with Cost Containment’s documentation and
information requests in an effort to resolve the outstanding claim. (Id. at ¶ 23.)
The total amount claimed by Amerimed for services provided to L.H. is
$863,749.65. (Id. at ¶ 24.) According to the Plaintiff’s allegations, the Defendants
have only conceded coverage of about $123,220.64. (Id. at ¶ 24 n. 3.) Med-X, as
Amerimed’s billing agent, is now seeking recovery from the Defendants for the
full amount billed during L.H.’s stay at Amerimed Hospital. Med-X has named
six defendants, each involved in this complex insurance and billing scheme. The
only United States defendant is SunMed.
II.   Legal Standard
       “On a motion to dismiss based on improper venue, the plaintiff has the
burden of showing that venue in the forum is proper.” Wai v. Rainbow Holdings,
315 F. Supp. 2d 1261, 1268 (S.D. Fla. 2004) (Altonaga, J.) (citations omitted). In
evaluating a motion to dismiss for improper venue, the court “may consider
matters outside the pleadings such as affidavit testimony.” Id. The court “must
accept all allegations of the complaint as true, unless contradicted by the
defendants’ affidavits, and when an allegation is so challenged the court may
examine facts outside of the complaint to determine whether venue is proper.”
Id. Here, the Defendant moves to dismiss the complaint on the basis of
international comity, a forum selection clause, and forum non conveniens.
       “A defendant has the burden of persuasion as to all elements of a forum
non conveniens motion, including the burden of demonstrating that an adequate
alternative forum is available.” Leon v. Millon Air, Inc., 251 F.3d 1305, 1311 (11th
Cir. 2001). In undertaking a forum non conveniens analysis, a court must first
consider whether the proposed alternative forum is available and adequate. See
Leon v. Millon Air, Inc., 251 F.3d 1305, 1311 (11th Cir. 2001). “An alternative
forum is ‘available’ to the plaintiff when the foreign court can assert jurisdiction
over the litigation sought to be transferred.” Id. An alternative forum is adequate
so long as it “offers at least some relief.” Id.
       If the court finds that the alternative forum is both available and adequate,
the court must then evaluate both the public and private interests involved in
retaining the case. Leon, 251 F.3d at 1311. Private interests include “the relative
ease of access to sources of proof; availability of compulsory process for
attendance of unwilling, and the cost of obtaining attendance of willing,
witnesses; possibility of view of the premises, . . . and all other practical problems
that make trial of a case easy, expeditious and inexpensive.” SME Racks, Inc. v.
Sistemas Mecanicos Para Electronica, S.A., 382 F.3d 1097, 1100 (11th Cir. 2004)
(quoting Gulf Oil Corp. v. Gilbert, 330 U.S. 501, 508-09 (1947)). Public interests
include the administrative burden imposed upon the court, the imposition of
jury duty on the citizens of a community, and the “local interest in having
localized controversies decided at home.” Id.
       “[T]he plaintiffs’ choice of forum should rarely be disturbed unless the
balance is strongly in favor of the defendant.” Id. (internal quotation marks
omitted). A court must “require positive evidence of unusually extreme
circumstances, and should be thoroughly convinced that material injustice is
manifest before” denying a United States citizen or resident access to the courts
of this country. La Seguridad v. Transytur Line, 707 F.2d 1304, 1308 n.7 (11th
Cir. 1983). “[A] foreign plaintiff’s choice deserves less deference.” Piper Aircraft
Co. v. Reyno, 454 U.S. 235, 256 (1981).
III.   Analysis
      The Defendant moves to dismiss the complaint for improper venue on
three grounds: (1) international abstention; (2) forum non conveniens; and (3) a
forum selection clause. The Court addresses each argument in turn.
       A. International Abstention
       The Defendant moves to dismiss the Plaintiff’s complaint based on the
theory of international abstention. According to the Defendant, “a Mexican
government agency has already begun reviewing the debt owed to Amerimed[.]”
(ECF No. 19 at 5.) The Plaintiff, however, has submitted documentation to the
Court indicating that the Mexican proceeding has concluded. (ECF No. 21-2.)
Upon careful review, the Court finds that it would be improper for the Court to
abstain from exercising jurisdiction where there is no parallel proceeding in a
foreign jurisdiction.
       “Federal courts have a ‘virtually unflagging obligation’ to exercise the
jurisdiction conferred upon them. Nevertheless, in some private international
disputes the prudent and just action for a federal court is to abstain from the
exercise of jurisdiction.” Turner Entm’t Co. v. Degeto Film GmbH, 25 F.3d 1512,
1518 (11th Cir. 1994). “Abstention is an exception, not the rule, and therefore
should not be taken lightly.” Rivera de Chavon Dev. Grp. SRL v. Diaz, No. 11-
20662, 2011 WL 5825770, at *3 (S.D. Fla. Nov 17, 2011) (King, J.) (citing Turner,
25 F.3d at 1518). “The Eleventh Circuit has identified three factors in
determining whether a Court should exercise its discretion and abstain from a
case pending the conclusion of parallel international litigation: (1) international
comity; (2) fairness to litigants; and (3) efficient use of scarce judicial resources.”
Id.
       Here, the Court need not address each of these factors because there is no
parallel international litigation. In support of the opposition to the motion to
dismiss, the Plaintiff attached what appears to be the final disposition from the
Procuraduria Federal del Consumidor (Office of the Federal Prosecutor for the
Consumer or PROFECO) in Mexico. (ECF No. 21-2.) The report indicates that the
Mexican agency concluded its review of the matter without ruling on the merits.
“[T]his authority determined that a third party is involved, and because that third
party is an insurer and as such this [agency] does not conciliate with insurers
nor is it a faculty of the [agency].” (Id. at 2.) The agency also stated that “the
conciliatory phase is now considered exhausted and the rights of the parties are
safeguarded so that they can be enforced in the manner that best suits their
interests, the file is turned over to the General Archive as concluded, closing this
case at 09:37 hours of the day in which it is enacted.” (Id. at 2-3.) It appears the
administrative review process in Mexico has concluded and the parties are free
to enforce their claims as they see fit. Accordingly, international comity and
respect for foreign proceedings would not be served by dismissing this case in
favor of a non-existent proceeding in Mexico.
      B. Forum Non Conveniens
        The Defendant next moves to dismiss the complaint based on the doctrine
of forum non conveniens. (ECF No. 19 at 5.) “A defendant has the burden of
persuasion as to all elements of a forum non conveniens motion, including the
burden of demonstrating that an adequate alternative forum is available.
Availability and adequacy warrant separate consideration.” Leon, 251 F.3d at
1311. If the court finds that the alternative forum is both available and adequate,
the court must then evaluate both the public and private interests involved in
retaining the case. Id. “[A] defendant invoking forum non conveniens bears a
heavy burden in opposing the plaintiff’s chosen forum. The presumption in favor
of a plaintiff’s choice of forum is particularly robust, and a defendant’s burden
is therefore substantially elevated, where the plaintiff is a U.S. citizen.” Matthews
v. Whitewater W. Indus. Ltd., No. 11-24424, 2012 WL 1605184, at *5 (S.D. Fla.
May 8, 2012) (Altonaga, J.). District courts in the Eleventh Circuit “require
positive evidence of unusually extreme circumstances, and should be thoroughly
convinced that material injustice is manifest before exercising any such discretion
as may exist to deny a United States citizen access to the courts of this country.”
Id. (citations omitted) (emphasis in original).
        In the instant case, the Defendant has not met its burden. The Defendant’s
motion does not address the availability or adequacy of alternative forums.
Instead, the motion merely suggests that Mexico or the United Kingdom would
be “perfectly equipped” to handle the matter. (ECF No. 19 at 6-7.) Moreover, the
Defendant asserts that the witnesses and evidence are not located in Florida but
does not provide any evidence to support this argument. (Id. at 6.) In order to
sustain its burden, the Defendant is required to present affidavits and “positive
evidence” to support its claims, which it has failed to do.1 See Matthews, 2012


1 Indeed, the Defendant filed its reply one day late and alluded to an affidavit
that would be filed in support of its position. (ECF No. 22 at ¶ 4.) This affidavit
was filed over two months later, on August 1, 2019. (ECF No. 25.) The Defendant
did not seek leave to file this affidavit or request an extension of time to file its
WL 1605184 at *5-*6 (discussing the defendants’ affidavits identifying witnesses
they intend to call at trial and the location of the evidence required in the case).
Because the Plaintiff is a U.S. citizen, the Defendant is required to put forth
evidence of “unusually extreme circumstances and show that material injustice
will result if the Court retains jurisdiction.” Id. at *14. The Court finds that the
Defendant has not met this burden and therefore denies the motion to dismiss
on the basis of forum non conveniens.
      C. Forum selection clause
        The Defendant also moves to dismiss the complaint based on the existence
of a forum selection clause in the insurance contract between L.H. and Union.
(ECF No. 19 at 7.) In response, the Plaintiff argues that the forum selection
clause does not apply to Med-X and is permissive rather than mandatory. (ECF
No. 21 at 5-10.) Although the Defendant does not cite or quote the forum
selection clause in its motion to dismiss or explain to the Court why it compels
dismissal, the Court will briefly address this argument. (Id.)
        “An action is only subject to dismissal based on a forum selection clause
if the import of the language of the clause as a whole is to provide a particular
court or courts with exclusive jurisdiction, although the clause need not include
the world ‘exclusive.’” Wai, 315 F. Supp. 2d at 1270. “[F]ederal courts distinguish
between ‘mandatory’ and ‘permissive’ forum selection clauses.” Snapper, Inc. v.
Redan, 171 F. 3d 1249, 1262 n. 24 (11th Cir. 1999) (citations omitted).
Accordingly, courts require “quite specific language before concluding that a
forum selection clause is mandatory, such that it dictates an exclusive forum for
litigation under the contract.” Id. Moreover, courts “refuse to dismiss a suit or
transfer an action to the stated forum when the clause is deemed permissive.”
Id.
        In Wai, the forum selection clause at issue stated that “parties hereby
agree to submit [to] the jurisdiction of the Courts of Singapore.” Wai, 315 F.
Supp. 2d at 1265. The Court found that this clause was permissive because
“[t]here was no exclusive language in the clause precluding the parties from
bringing covered claims in other courts.” Id. at 1272. The court also held that
because the clause was “ambiguous in this regard” it was “subject to the
reasonable interpretation that the parties merely agreed that any objections to
jurisdiction in Singapore by either of them would be barred if a covered claim
were brought in the Singapore courts.” Id.



reply. Because of the Defendant’s disregard for the Court’s deadlines, the Court
will not consider the late-filed reply and affidavit.
      Here, the forum selection clause states: “If we are required to do so, we
can . . . Submit any dispute arising out of this contract to the exclusive
jurisdiction of the courts of the country that you live in within the United
Kingdom and Channel Islands.” (ECF No. 15-1 at 7.) “We” is defined as Union
and “you” is defined as “any person on a trip whose name appears on the policy
schedule and for whom the appropriate premium has been paid. . . .” (Id.) The
Court finds that this clause is permissive in that it grants Union the right to
choose whether it will bring a claim in the United Kingdom. While the insured or
“you” has waived any right to contest jurisdiction in the United Kingdom, the
clause does not waive jurisdiction in another forum. See Wai, 315 F. Supp. 2d
at 1272. Because the clause does not specify that both parties have agreed that
the United Kingdom will have exclusive jurisdiction to adjudicate disputes
arising from the contract, the clause is permissive. The motion to dismiss on the
basis of the forum selection clause is denied.
IV.   Conclusion
      Accordingly, the Defendant’s motion to dismiss (ECF No. 18) and amended
motion to dismiss are denied. (ECF No. 19.) SunMed’s answer to the Plaintiff’s
Second Amended Complaint is due on or before August 22, 2019.
      Med-X filed a “Notice to the Court Regarding Status of Serving Overseas
Defendants” and informed the Court that it would not be serving the
international Defendants until the Court’s resolution of the motion to dismiss
because of the expense and resources required to serve through the Hague
Convention. (ECF No. 20.) Now that the Court has ruled on the motion to
dismiss, the Court orders the Plaintiff to file a status report by August 29, 2019
regarding the status of service upon the international Defendants.
      Done and ordered at Miami, Florida, on August 8, 2019.

                                            ________________________________
                                            Robert N. Scola, Jr.
                                            United States District Judge
